DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 13 and 20 were amended. Claims 1-20 are pending.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 112(b).
Applicant’s amendment overcomes the grounds of rejection under 35 USC 103 presented in the office action mailed 03/05/2020; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein. 

Response to Arguments
	Applicant’s arguments filed 01/28/2021 have been fully considered and are persuasive. As understood by Examiner, Applicant argues, see especially pages 16-17, that the previous grounds of rejection, notably Kemmler, failed to teach a single user as recited in the amended claims. Examiner agrees. The previous grounds of rejection is withdrawn. 

	A new reference, Ji, is relied upon in the current rejection to teach a single user performing selections of multiple LU model domains. Kemmler is still relied upon in the current rejection to teach a user interface which includes a list of domain identifiers. The combination relies upon a list in a user interface as taught by Kemmler being used in the context of a single user performing multiple domain selections as taught by Ji. This is described in greater detail in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over “Anastasakos” (US 2014/0379323 A1) in view of “Bergamaschi” (“Exploiting Schema Knowledge for the Integration of Heterogeneous Sources”), further in view of “Acero” (US 2003/0212544 A1), further in view of “Ji” (US 2012/0259801 A1), and further in view of “Kemmler” (US 2014/0280368 A1).

	Regarding claim 20, Anastasakos teaches
	A computer-readable storage device storing computer executable instructions that when executed cause a computing system to perform a method of configuring language understanding models, the method comprising: (Fig. 7: a system comprising a processor (1102), and a memory (1104) comprising instructions (see [0065]). Abstract: The system is for training language understanding models.)
	receiving, at a server device, a request, for schema data associated with a … language understanding model; (Fig. 5, step 510 and [0040] describe accessing a seed knowledge source which includes schema data. [0056] indicates that a server may provide the various applications. Accessing the seed knowledge source is understood to correspond to the seed knowledge source receiving a request for the accessed data.)
	…receiving, at a server device, a request for schema data associated with a … language understanding model; (Fig. 5, step 510 and [0040] describe accessing a seed knowledge source which includes schema data. [0056] indicates that a server may provide the various applications. Accessing the 
	…collecting the schema data associated with the first language understanding model and associated with the second language understanding model, wherein the schema data associated with the first language understanding model and the schema data associated with the second language understanding model comprise a first set of domain data for the first domain identifier from a first domain and a second set of domain data from a second domain for the second domain identifier; (Fig. 5, step 520 and [0041] describe obtaining the data accessed at step 510, which includes schema data as described above. [0027] describes determining other schemas related to the conversational dialog system. [0023] indicates that structured content (e.g. schema data) for a plurality of domains may be accessed. In the combination described in more detail below, the desired data would include the first and second domains (see especially discussion related to Ji below).)
	…using the … schema to train a language understanding model, wherein the training enables the language understanding model to process requests relating to the first domain and the second domain based on the mapping; and ([0028] describes using the "related data" (described in [0027] and above as including schema data) to train the language understanding model. The second portion of this limitation “wherein…” appears to be an intended use of the model. A model trained on a schema would be capable of processing requests related to a domain after the request was mapped into the schema on which the model was trained.)
	Anastasakos does not appear to explicitly teach
receiving, at the server device, a request to create a generic schema;…using a clustering algorithm to identify a commonality of category between a first term in the first set of domain data and a second term in the second set of domain data; 
	in response to identifying the commonality, mapping the first term and the second term to a third term, wherein the third term describes the identified commonality; 
	generating the generic schema using the collected schema data, wherein generating the generic schema comprises applying, to the generic schema, the mapping of the first term and the second term to the third term; 
	using the generic schema…,
	However, Bergamaschi teaches
	receiving, at the server device, a request to create a generic schema;…using a clustering algorithm to identify a commonality of category between a first term in the first set of domain data and a second term in the second set of domain data; (Page 6, section 2.2. provides an overview of the method of Bergamaschi. In particular, step 3 shows a step of clustering classes to identify semantically related information. Page 5, last full paragraph describes the attributes of the data. In particular, each class has a domain d_h associated with it. That is, different classes may have different domains. Step 4 shows a step of generating a global schema (i.e. a generic schema). Page 14, second bullet point of section 6 describes the scenario in which the name of the global class is a broader term for all of the classes assigned to that global class. In the combination with Anastasakos, any instruction to generate a generic schema is understood to be a request to generate a generic schema.)
	in response to identifying the commonality, mapping the first term and the second term to a third term, wherein the third term describes the identified commonality; (Page 15, step 2 describes determining the mapping. This is further described in the paragraph following step 4 on page 15. The third term describing a commonality is described above (i.e. page 14, second bullet point of section 6.) The step of determining a name for the cluster described at the end of page 14 and on page 15 occurs immediately after the clustering step (in which commonalities between the points are determined).)
	generating the generic schema using the collected schema data, wherein generating the generic schema comprises applying, to the generic schema, the mapping of the first term and the second term to the third term; (Page 6, section 202, step 4 shows a step of generating the global schema. The global schema is generated from all of the global classes defined for the clusters of the tree as described on page 15, last paragraph. As described above, the global classes are generated by mapping classes which were clustered together.)
	using the generic schema…, (Page 6, section 202, step 4 shows a step of generating the global schema. In the combination with Anastasakos, it is understood that Anastasakos teaches training a 
	The combination of Anastasakos and Bergamaschi are analogous art because both are directed to processing data including semantic elements. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Anastasakos to use the global schema generation method taught by Bergamaschi because this allows for automated support in large scale information integration tasks as described by Bergamaschi on page 3, last paragraph.
	The combination of Anastasakos and Bergamaschi does not appear to explicitly teach
	… displaying the third language understanding model with the first domain and second domain in the user interface.
	However, Acero teaches
	… displaying the third language understanding model with the first domain and second domain in the user interface. (Figure 6 shows an interface for viewing trained or in-training language understanding models along with the domains associated with that model. In the combination with Anastasakos and Bergamaschi, this would include the first and second domains since these are associated with the model. This is described in [0049]-[0050].)
	The combination of Anastasakos and Bergamaschi and Acero are analogous art because all are directed to processing data including semantic elements. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Anastasakos and Bergamaschi to display the model as taught by Acero because allowing for user input improves performance as described by Acero at [0084].
	The combination of Anastasakos, Bergamaschi and Acero does not appear to explicitly teach
	receiving, in the user interface of the user, a selection of a first domain identifier for the first language understanding model; 
	…receiving, in the user interface of the user, a selection of a second domain identifier for the second language understanding model; 
	However, Ji teaches
	receiving, in the user interface of the user, a selection of a first domain identifier for the first language understanding model; …receiving, in the user interface of the user, a selection of a second domain identifier for the second language understanding model;  (Abstract describes performing transfer learning for performing query classification based on one or more source domains. [0019-0020] provides examples of the domains. [0023] indicates that the domains are associated with domain-specific classifiers which classify queries. Since query classification is a language understanding task, these are language understanding models. [0074, 0079, 0089] indicates that a user may select one or more domains (i.e., a first domain identifier and a second domain identifier) to be used in generating a classifier based on both domains. Both selections are performed by a single user.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to receive domains from a user because this may increase user satisfaction with the perceived accuracy and usefulness of search query results as described by Ji at [0104].
	The combination of Anastasakos, Bergamaschi, Acero, and Ji does not appear to explicitly teach
	displaying, in a user interface of a user, a first list of domain identifiers for the first language understanding model;  
	…displaying, in the user interface of the user, a second list of domain identifiers for the second language understanding model; 
	However, Kemmler teaches
	displaying, in a user interface of a user, a first list of domain identifiers for the first language understanding model; …displaying, in the user interface of the user, a second list of domain identifiers for the second language understanding model;   (Abstract describes a method/system/product for generating data views. Figure 3, described at [0030-0035], provides an overview of a method for performing this. In particular, step 304 show a selection of an instance (i.e., a domain identifier) of a schema. This is performed via a user interface as described at [0031]. The selection is described at [0031-0032]. Ji, as described above, teaches a single user performing a selection of multiple domains via a user interface. Kemmler is relied upon to teach a domain-selection list of domain identifiers for a model. The combination is based upon using the interface taught by Kemmler to perform the domain selections by a single user taught by Ji.)
	Kemmler is analogous/related art because it is directed to a user interface which provides a user with an option to select aspects of a schema which he or she would like to incorporate into a single view. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to provide domain identifiers via a user interface and receive selections because this allows the user to generate custom outputs as described by Kemmler at [0021].
	
Claims 1-7, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Anastasakos” (US 2014/0379323 A1) in view of “Bergamaschi” (“Exploiting Schema Knowledge for the Integration of Heterogeneous Sources”), further in view of “Acero” (US 2003/0212544 A1), further in view of “Ji” (US 2012/0259801 A1), further in view of “Kemmler” (US 2014/0280368 A1), and further in view of “Faruquie” (US 2011/0320442 A1).

	Regarding claim 1, the rejection of claim 20 is incorporated herein. Furthermore, Anastasakos teaches
	A system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method for configuring language understanding models, the method comprising: (Fig. 7: a system comprising a processor (1102), and a memory (1104) comprising instructions (see [0065]. Abstract: The system is for training language understanding models.)
	The remainder of claim 1, with the exception of the following limitation, is substantially similar to claim 20 and is rejected with the same rationale. The combination of Anastasakos, Bergamaschi, Acero, Ji and Kemmler does not appear to explicitly teach, but Faruquie teaches
	automatically, in response to identifying the commonality, mapping, by the server device, the first term and the second term to a third term, wherein the third term describes the identified commonality; ([0050-0052] describes assigning a label to a cluster of concepts. In particular, [0051] 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Anastasakos, Bergamaschi, and Acero to automate the process of assigning names to clusters as taught by Faruquie because makes the process less human-intensive as described by Faruquie at [0051].

Regarding claim 2, the rejection of claim 1 is incorporated herein.  Furthermore, Anastasakos teaches
wherein collecting the schema data comprises:  (0026-[0027] describes determining other schemas related to the conversational dialog system.)
generating one or more data requests using the schema data;  ([0026-0027] describes performing a search (i.e. generating a data request) related to a given seed data.)
transmitting the one or more data requests to one or more data stores;  ([0026-0027] describes performing the search using a search engine in which the request is transmitted to the data stores corresponding to the engine.)
and receiving schema data associated with the one or more data requests from the one or more data stores.   ([0026-0027] describes receiving data corresponding to other schemas.)

Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Anastasakos teaches
wherein generating one or more data requests comprises:   ([0026] describes performing a search (i.e. generating a data request) related to a given seed data (i.e. information))
identifying, on the server device, mapping information, the mapping information indicating a relationship between one or more data sources  ([0024] describes determining when a node in the knowledge source Is related to the seed data. This information is the mapping information.)
and schema data known to be accessible by the one or more data sources;  ([0017] indicates that the knowledge sources includes schemas. So, the mapping information described above includes mapping to schema data.)
and based on the mapping information, generating one or more specific data requests for the schema data known by the one or more data sources. ([0023] describes actually accessing the identified data sources. This in combination with the description of accessing data multiple hops away in [0024] and the description of knowledge sources including schema data in [0017] make it clear that the system of Anastasakos generates requests for the identified data at these other sources)

Regarding claim 4, the rejection of claim 2 is incorporated herein. Furthermore, Anastasakos teaches
wherein the received schema data comprises at least one of: model data, schema elements, an indication that the schema data is available, and information associated with the received schema data.   ([0027] describes the system accessing other schemas. The other schemas are information associated with the received schema.)

Regarding claim 5, the rejection of claim 4 is incorporated herein. Furthermore, Anastasakos teaches
providing as input to the third language understanding model at least one of: the generic schema, data used to generate the generic schema, and the received schema data.   ([0028] describes training the language understanding model using the related data. [0027] indicates that the related data which is received includes "other schemas".)

Regarding claim 6, the rejection of claim 5 is incorporated herein. Furthermore, Anastasakos teaches
wherein providing the input comprises providing a first portion of the input to the first language understanding model and the second portion of the input to a second language understanding model.   ([0019] describes training a baseline dataset using training data. [0021] 

Regarding claim 7, the rejection of claim 1 is incorporated herein. Anastasakos does not appear to explicitly teach, but Bergamaschi teaches
wherein generating the generic schema comprises: organizing the collected schema data by one or more categories; (Page 3, paragraph beginning “Information integration” describes constructing a Common Thesaurus, which classifies terminological relationships. The terminological relationships are understood to be categories.)
converting the organized schema data into multi-dimensional representations of the schema data; (Page 5, first full paragraph describes associating each class with a set of attributes. The attributes are understood to correspond to categories. An example is shown in the following paragraph. Some of these attributes require extraction as described, e.g., on page 8, numeral 1.)
clustering the multi-dimensional representations into generic schema elements; (Page 6, section 2.2. provides an overview of the method of Bergamaschi. In particular, step 3 shows a step of clustering classes to identify semantically related information. Page 5, last full paragraph describes the attributes of the data. In particular, each class has a domain d_h associated with it. That is, different classes may have different domains. Step 4 shows a step of generating a global schema (i.e. a generic schema). Page 14, second bullet point of section 6 describes the scenario in which the name of the global class is a broader term for all of the classes assigned to that global class.)
and mapping the clustered generic schema elements to the generic schema. (Page 15, step 2 describes determining the mapping. This is further described in the paragraph following step 4 on page 15. The third term describing a commonality is described above (i.e. page 14, second bullet point of section 6.)) 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 20.



	Regarding claim 14, the rejection of claim 13 is incorporated herein. Furthermore, Anastasakos teaches
	wherein the schema data relates to at least one of: model information, query results, query generation information, domain confidence scores, and slot information. (Fig. 5, step 520 and [0041] describe obtaining the data accessed at step 510, which includes schema data as described above. [0027] describes determining other schemas related to the conversational dialog system and includes slot information. [0023] indicates that structured content (e.g. schema data) for a plurality of domains may be accessed.)

Regarding claim 15, the rejection of claim 13 is incorporated herein. Furthermore, Anastasakos teaches
wherein collecting the schema data comprises:  ([0027] describes determining other schemas related to the conversational dialog system.)
generating one or more data requests using the information;  ([0026] describes performing a search (i.e. generating a data request) related to a given seed data (i.e. information))
transmitting the one or more data requests to one or more data stores;  ([0026] describes performing the search using a search engine in which the request is transmitted to the data stores corresponding to the engine.)
and receiving schema data associated with the one or more data requests from the one or more data stores.   ([0027] describes receiving data corresponding to other schemas.)

Regarding claim 16, the rejection of claim 7 is incorporated herein. Claim 16 recites substantially similar subject matter to claim 7 and is rejected with the same rationale.
	


Regarding claim 18, the rejection of claim 17 is incorporated herein.  Furthermore, Anastasakos teaches
wherein the first language understanding model uses the first portion of the input to determine a first set of predictive relationships and the second language understanding model uses the second portion of the input to determine a second set of predictive relationships. ([0014] indicates that the language understanding models is used to determine (i.e. predict) a meaning of a user input (i.e. a relationship between a semantic meaning and an utterance).)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anastasakos, Bergamaschi, Acero, Ji, Kemmler and Faruquie in view of “Zhao” ("Combining schema and instance information for integrating heterogeneous data sources.").

Regarding claim 8, the rejection of claim 7 is incorporated herein. The combination of Anastasakos, Bergamaschi, and Acero does not appear to explicitly teach, but Zhao teaches
wherein converting the organized schema data comprises  (Page 287, third full paragraph describes various information about the schema elements that can be used as input features for the clustering algorithm. That is, this is a list of potential dimensions for the vector representation of a schema element.)
applying canonical correlation analysis (CCA) to the organized schema data.   (Page 289, second full paragraph describes using canonical correlation analysis to evaluate the schema-level correspondences. See also first paragraph of 3.3 on page 288.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 7.


Regarding claim 9, the rejection of claim 7 is incorporated herein. The combination of Anastasakos, Bergamaschi, Acero and Faruquie does not appear to explicitly teach, but Zhao teaches
wherein clustering the multi-dimensional representations comprises applying a k-means clustering algorithm to the multi-dimensional representations.   (Page 290, first paragraph of 4.1. describes using k-means to cluster the schema elements.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 8.

Regarding claim 10, the rejection of claim 7 is incorporated herein.  
Anastasakos does not appear to explicitly teach, but Bergamaschi teaches
wherein clustering the multi-dimensional representations comprises:  identifying one or more terms in one or more multi-dimensional representations; (Page 6, section 2.2. provides an overview of the method of Bergamaschi. In particular, step 3 shows a step of clustering classes to identify semantically related information. Page 5, last full paragraph describes the attributes of the data. In particular, each class has a domain d_h associated with it. That is, different classes may have different domains. Step 4 shows a step of generating a global schema (i.e. a generic schema). Page 14, second bullet point of section 6 describes the scenario in which the name of the global class is a broader term for all of the classes assigned to that global class.)
determining a generic term corresponding to the one or more terms; (Page 6, section 2.2. provides an overview of the method of Bergamaschi. In particular, step 3 shows a step of clustering 
and designating the generic term as a generic schema element. (Page 15, step 2 describes determining the mapping. This is further described in the paragraph following step 4 on page 15. The third term describing a commonality is described above (i.e. page 14, second bullet point of section 6.))
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

 Claims 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Anastasakos, Bergamaschi, Acero, Ji, Kemmler and Faruquie in view of Lavallee et al. (US 2016/0350280 A1), hereinafter “Lavallee”.

Regarding claim 11, the rejection of claim 1 is incorporated herein. The combination of Anastasakos and Bergamaschi does not appear to explicitly teach, but Acero teaches
wherein the user interface further provides for navigating,  (Figure 6, the left pane shows a hierarchy opening up under a language model. The scroll bar indicates that you can move up and down to view more models.)
selecting (Figure 6, the left pane, by clicking the -/+ buttons, further details of the model are presented. This is selecting the model.)
The combination of Anastasakos, Bergamaschi, and Acero does not appear to explicitly teach, Lavallee teaches
and bundling one or more trained language understanding models. ([0090] describes packaging the context-specific (i.e. trained as described in [0089]) with the natural language understanding model.)


Regarding claim 12, the rejection of claim 11 is incorporated herein. The combination of Anastasakos, Bergamaschi, and Acero does not appear to explicitly teach, but Lavallee teaches
wherein bundling the one or more trained language understanding models comprises:  ([0090] describes packaging the context-specific (i.e. trained as described in [0089]) with the natural language understanding model.)
adding the one or more trained language understanding models to a bundle;  ([0090] describes packaging the context-specific (i.e. trained as described in [0089]) with the natural language understanding model.)
and adding instructions for automatically implementing the one or more trained language understanding models to the bundle. ([0043] describes the natural language processor as a module which is packaged and deployed with the application (i.e. the natural language module), so the processor (i.e. instructions for implementing the model) would be packaged with the model.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 11.

Regarding claim 19, the rejection of claim 13 is incorporated herein. The combination of Anastasakos and Bergamaschi does not appear to explicitly teach, but Acero teaches
wherein the user interface further provides for navigating,  (Figure 6, the left pane shows a hierarchy opening up under a language model. The scroll bar indicates that you can move up and down to view more models.)
selecting (Figure 6, the left pane, by clicking the -/+ buttons, further details of the model are presented. This is selecting the model.)
The combination of Anastasakos, Bergamaschi, and Acero does not appear to explicitly teach, but Lavallee teaches
and bundling at least one of the one or more trained language understanding models, ([0090] describes packaging the context-specific (i.e. trained as described in [0089]) with the natural language understanding model.)
wherein bundling the one or more trained language understanding models comprises:  ([0090] describes packaging the context-specific (i.e. trained as described in [0089]) with the natural language understanding model.)
adding the one or more trained language understanding models to a bundle;  ([0090] describes packaging the context-specific (i.e. trained as described in [0089]) with the natural language understanding model.)
and adding instructions for automatically implementing the one or more trained language understanding models to the bundle. ([0043] describes the natural language processor as a module which is packaged and deployed with the application (i.e. the natural language module), so the processor (i.e. instructions for implementing the model) would be packaged with the model.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.V./             Examiner, Art Unit 2121                                                                                                                                                                                           
/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121